Citation Nr: 0506862	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-34 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, to include as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba, Counsel





INTRODUCTION

The veteran active service from October 1953 to March 1968.  
The record also shows the veteran had 1 year and 10 months of 
foreign service.  The appellant is the veteran's widow.

The case came before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, following a reopening 
of the appellant's claim of service connection for the cause 
of the veteran's death as described below, the case is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on her part.

The Board notes that, in the November 2002 rating decision, 
the RO characterized the issue to reopen the claim of service 
connection for the cause of the veteran's death as that of 
entitlement to service connection, and finds that, by its 
silence, the RO apparently conceded that the appellant had 
submitted sufficient evidence to reopen the claim of 
entitlement to service connection, which was previously 
denied in a March 1999 rating decision.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that, in a matter such as this, the Board has a legal duty to 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim, regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue currently before the Board 
is whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a March 1999 rating decision, the RO originally denied 
the appellant's claim of service connection for the cause of 
the veteran's death, to include as secondary to exposure to 
herbicides.  The appellant was notified of this decision and 
of her appellate rights that same month.  However, she did 
not file a timely appeal with respect to this issue, and this 
decision is final.

3.  The evidence associated with the claims file since the 
March 1999 rating decision raises a reasonable possibility of 
substantiating the claim of service connection for the cause 
of the veteran's death. 


CONCLUSIONS OF LAW

1.  The unappealed March 1999 rating decision, which denied 
entitlement to service connection for the cause of the 
veteran's death cancer is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  The evidence received since the March 1999 rating 
decision, which relates to the issue of service connection 
for the cause of the veteran's death is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for the cause of the 
veteran's death, it is the Board's conclusion that the VCAA 
does not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the claim of service 
connection for the cause of the veteran's death, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in a March 
1999 rating decision, the RO originally denied the 
appellant's claim of service connection for the cause of the 
veteran's death, to include as secondary to exposure to 
herbicides.  The appellant was notified of this decision and 
of her appellate rights that same month.  However, she did 
not file a timely appeal with respect to this issue, and this 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, the appellant 
submitted her application to reopen the previously denied 
claim in September 2002.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 as in this case, separately 
defines "new" as not previously submitted and "material" 
as relating to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question becomes whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In this case, the Board notes that the provisions 
of 38 C.F.R. § 3.156(a), the version as of the regulatory 
change, are applicable in the appellant's case as the claim 
was filed (in September 2002) after August 29, 2001.    

The March 1999 rating decision denied the claim of service 
connection for the cause of the veteran's death, to include 
as secondary to exposure to herbicides, on the grounds that 
the evidence did not show the veteran died of lung cancer 
related to service, or that such lung cancer became manifest 
following active service in Vietnam.  More importantly, the 
RO denied the claim by noting that there was no evidence that 
the veteran in fact served in the Vietnam theater, which 
would render the presumption of service connection for lung 
cancer applicable.  Since the March 1999 rating decision, 
which is the last final decision, the evidence submitted 
includes service department records showing that on May 16, 
1963, the veteran was in transit with "FAIRECONRON ONE."  
In addition, the appellant submitted an article obtained from 
the internet titled "Fleet Air Recon Squadron One [VQ-1] 
World Watcher."  The article amongst other things indicates 
that the squadron's involvement in the Vietnam War started at 
the very beginning when a Skywarrior crew was awarded the 
Navy Unit Commendation for their role in the Gulf of Tonkin 
incident of August 1964.

The evidence of record indicates the veteran had active 
service from October 1953 to March 1968.  The veteran's 
Military Occupational Specialty (MOS) cannot be identified 
from the DD Forms 214.  One Form DD 214 shows the veteran had 
1 year and 10 months of foreign service, although it is not 
clear from the present record where such foreign service was 
performed.  The Board notes that the Vietnam era, for VA 
benefit purposes, was from August 1964 to May 1975.  The 
Board acknowledges that during the veteran's service from 
1964 to 1968, it is conceivable he served at some point in 
Vietnam or was within its proximity, particularly given the 
new and material evidence submitted by the appellant.  
However, the information contained in the claims file at the 
present, makes it difficult, if not impossible, to make a 
determination as to the veteran's whereabouts during his 
service from 1964 to 1968, as well as during his 1 year and 
10 months of foreign service.

For the foregoing reasons, the Board finds that the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) is 
applicable in this case.  As such, the Board finds that the 
evidence submitted following the March 1999 rating decision 
is new evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the additional evidence shows that the veteran 
may have served in Vietnam during his active service, and 
that since he died of lung cancer, presumptive service 
connection for the cause of his death may be applicable.  
However, additional development is necessary prior to full 
appellate adjudication of the claim of service connection for 
the cause of the veteran's death.

In sum, the Board finds that the evidence received since the 
final denial of the claim on appeal constitutes new and 
material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's claim 
of service connection for the cause of the veteran's death, 
to include as secondary to exposure to herbicides, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).  As additional development is required prior 
to appellate adjudication, the case is remanded to the RO for 
additional development.


ORDER

New and material evidence having been received, the claim of 
service connection for the cause of the veteran's death, to 
include as secondary to exposure to herbicides, is reopened; 
the appeal is granted to this extent only.


REMAND

Having reopened the appellant's claim of service connection 
for the cause of the veteran's death, to include as secondary 
to exposure to herbicides, the Board now turns to the merits 
of the claim.  As discussed above, pursuant to the VCAA, VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of service connection for 
the cause of the veteran's death, to include as secondary to 
exposure to herbicides.  See Quartuccio, supra, Charles, 
supra. 

In this respect, as noted above, the veteran had active 
service from October 1953 to March 1968.  The veteran's 
Military Occupational Specialty (MOS) cannot be identified 
from the Forms DD-214.  However, one Form DD-214 shows the 
veteran had 1 year and 10 months of foreign service, although 
it is not clear from the present record where such foreign 
service was performed.  As such, the RO must verify all of 
the veteran's periods of active service and his MOS(s) during 
service, obtain his DA-20 and any other documents 
specifically indicating his duty locations, particularly 
during his 1 year and 10 months of foreign service, and 
obtain from the appropriate authorities the Unit History for 
"FAIRECONRON ONE" from May 16, 1963 to November 16, 1963. 

Furthermore, the Board finds that the record does not include 
a VA medical opinion discussing the etiology of the cause of 
the veteran's death, which was small cell lung cancer, as 
required by Duenas v. Principi, 18 Vet. App. 512 (2004).  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the appellant due process of 
law, the RO should obtain the above discussed VA medical 
opinion.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the appellant 
and request that she provide a list of 
the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who treated the veteran for 
symptomatology related to his small cell 
lung cancer for any period of time prior 
to his death.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider identified (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claim will be continued without these 
records unless she is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
the claim, per 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

2.  The RO should request that the 
appellant provide information as to the 
veteran's dates of treatment at any VA 
medical facility, if any, for the small 
cell lung cancer.  All identified 
treatment records from any reported VA 
medical facility not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the appellant should be 
specifically informed as to what portion 
of the evidence she is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the appellant in 
substantiating her claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159 (2004)

3.  The RO must contact the appropriate 
authorities and verify all of the 
veteran's periods of active service and 
his Military Occupational Specialty(ies) 
during service.  In addition, the RO 
should obtain the veteran's personnel 
records, his DA-20 and any other 
documents specifically indicating his 
duty locations, particularly during his 1 
year and 10 months of foreign service.  
Lastly, the RO must obtain from the 
appropriate authorities the Unit History 
for "FAIRECONRON ONE" from May 16, 1963 
to November 16, 1963. 

4.  Only after the development described 
above has been completed, the RO must 
refer the veteran's claims folder for 
review by a VA physician specializing in 
oncology.  The specialist should 
undertake a longitudinal review of the 
veteran's medical records, and render an 
opinion as to whether it is at least as 
likely as not that the veteran's small 
cell lung cancer was related to exposure 
to an herbicide agent, such as Agent 
Orange.  As well, the VA specialist 
should provide an opinion as to whether 
it is at least as likely as not that 
veteran's small cell lung cancer became 
manifest during his active service, was 
incurred in or aggravated during his 
active service, became manifest to a 
compensable degree within a one year 
period of his discharge from service, or 
was otherwise related to his active 
service.  Furthermore, the specialist 
should render an opinion as whether it is 
at least as likely as not that there is a 
relationship, if any, between the small 
cell lung cancer and any post-service 
events or diseases, including the aging 
process or a history of smoking.  If the 
etiology of the veteran's cause of death 
is attributed to multiple factors/events, 
the specialist should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's cause of death. All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to service connection 
for the cause of the veteran's death, to 
include as secondary to exposure to 
herbicides.  In re-adjudicating the 
claim, the RO must take into 
consideration the holding in Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994).  If the determination remains 
unfavorable to the appellant, she should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
No action by the appellant is required until she receives 
further notice.  The purpose of this REMAND is to ensure 
compliance with due process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


